DETAILED ACTION
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Receipt is acknowledged of Applicant’s response filed 10/30/20 and subsequent grant of the petition under the unintentional provisions 37 CFR 1.137(a) on 4/30/21.
3. Receipt is acknowledged of Applicant’s amendments to claims filed 10/30/20 in response to the OA of 1/26/19. Claims 1,2,12,13,23,24 are amended. Claims 1-33 are the pending claims of which claims 1, 12 and 23 are independent.
Allowance and reasons for allowance
4. Claims 1, 12 and 23 are allowed. Claims 2-11, 13-22, and 24-33 are allowed by virtue of their dependence on claims 1, 12 and 23.
5. The following is an examiner’s statement of reasons for allowance: prior art fails to disclose or suggest:
Claims 1, 12 and 23:
A system/method/non-transitory computer storage medium to perform operations comprising:
determining viewing positions of an unmanned aerial vehicle (UAV) used for inspection of one or more solar panels based at least upon orientations of the one or more solar panels;
determining a flight path for the UAV for inspection of the one or more solar panels based on the viewing positions; 
obtaining, at a plurality of geo-spatial locations associated with the viewing positions, respective thermal images of the one or more solar panels.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant prior art
6. Tofte et al. (US 8818572) discloses a system comprising one or more processors, and a non-transitory computer-readable medium including one or more sequences of instructions that, when executed by the one or more processors, cause the system to perform operations comprising: determining a flight path for an unmanned aerial vehicle (UAV) for inspection of one or more inspection locations. However Tofte fail to explicitly disclose the objects are solar panels or determining based on the thermal images whether one or more solar panels as solar cell of a solar panel failed.
Guha et al. (US 2011/0109740) teach techniques for analyzing the performance of solar panels using thermal images and reporting the data.
However neither Tofte nor Guha disclose or suggest determining viewing positions of an unmanned aerial vehicle (UAV) used for inspection of one or more solar panels based at least upon orientations of the one or more solar panels; determining a flight path for the UAV for inspection of the one or more solar panels based on the viewing positions; or
obtaining, at a plurality of geo-spatial locations associated with the viewing positions, respective thermal images of the one or more solar panels.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEENAKSHI S SAHU whose telephone number is (571)270-3101.  The examiner can normally be reached on Mon-Fri; 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MEENAKSHI S SAHU/Examiner, Art Unit 2884